COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:     Schlumberger Limited and Schlumberger Technology Corporation
                         v. Charlotte Rutherford

Appellate case number:   01-14-00776-CV

Trial court case number: 2014-13621

Trial court:             127th District Court of Harris County

       Appellants/cross-appellees Schlumberger Limited and Schlumberger Technology
Corporation (“Schlumberger”) and appellee/cross-appellant Charlotte Rutherford have filed an
“Amended Joint Agreed Motion for Second Extension of Time and to Modify the Briefing
Schedule.” The joint motion is granted, and the briefing schedule in this case is amended as
follows:
              Schlumberger’s response brief as cross-appellees and Rutherford’s response brief
               as appellee are due by January 20, 2015
              Schlumberger’s reply brief as appellants and Rutherford’s reply brief as cross-
               appellant are due by March 13, 2015
       It is so ORDERED.

Judge’s signature:/s/ Michael Massengale
                    Acting individually    Acting for the Court


Date: January 8, 2015